DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Bilinski on 05/19/2022.
The application has been amended as follows: 
Claim 1 (Currently Amended) A humidifier for aircraft having a pressurized space, said humidifier comprising a recirculation loop, a recirculation fan placed in the recirculation loop, and an adiabatic contact humidifier device provided with an intake and an outlet, the humidifier being further provided with a source of heat in the form of a heat exchanger, the recirculation loop connected to the outlet and the intake so that a portion of the air that flows through the adiabatic contact humidifier device is recirculated air from the outlet back to the intake so as to there be intermixed with the new non-humidified air to form an air mixture of new non-humidified air and recirculated air, wherein the heat exchanger is placed in the recirculation loop in which the recirculated air passes, said heat exchanger being placed in the pressurized space to  receive heated air from the pressurized space for heating the passing recirculated air wherein the adiabatic contact humidifier device is a contact humidifier pad and wherein a portion of the recirculated air is diverted from the recirculation loop for further transportation to consumers.
Claim 11 (Currently Amended) The humidifier according to claim 9, in which at least one consumer appliance (D1, D2, ……. Dn) is connected to the duct system so that the air mixture can be conveyed locally to the consumers (F1, F2, ……. Fn) 
Claim 17 (Currently Amended) A method for humidifying air in an aircraft having a pressurized space, the method comprising:
 conveying non-humidified air to an intake of an adiabatic contact humidifier pad wherein the air is adiabatically humidified to a higher humidity level subsequently, as recirculated moist air, being conveyed into a recirculation loop for re-transportation to the intake of the adiabatic contact humidifier pad for a repeat of the humidifying, a portion of the recirculated moist air being diverted from the recirculation loop for further transportation to consumers (F1, F2, ……. Fn), the recirculation loop comprising the adiabatic contact humidifier pad and a recirculation fan and in which the recirculated moist air in the recirculation loop is first mixed with non-humidified air and then fed directly to the intake of the adiabatic contact humidifier pad and humidified, prior to being directed within the recirculation loop to the recirculation fan and in which a heat exchanger is also positioned in the recirculation loop as a source of heat, the heat exchanger further being placed in the pressurized space of the aircraft to  receive pressurized air, wherein the recirculated moist air is being heated by the heat exchanger.
Claims 4, 6, 7, 9, 10, 12-15, and 20 remain the same as in applicant’s claim set filed 02/28/2022.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Current prior art of record teaches a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762